Case 1:16-cv-07078-ILG-RLM Document 157 Filed 07/02/19 Page 1 of 2 PageID #: 2642




                                                               July 2, 2019
  Hon. Roanne L. Mann
  Chief Magistrate Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Lelchook, et al. v. Islamic Republic of Iran, et al.
                 1:16-cv-07078-ILG-RLM

  Dear Judge Mann:
          On June 27, 2019, Judge Glasser entered a Memorandum and Order granting plaintiffs’
  motion for default judgment against defendant Bank Saderat PLC (“BSPLC”) on liability, and
  referring the issue of damages to Your Honor to hear and determine. (DE 156).
         The plaintiffs also have an action pending under the terrorism exception to the Foreign
  Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1605A, against the Syrian Arab Republic
  (“Syria”) in the U.S. District Court for the District of Columbia. Lelchook, et al v. Syrian Arab
  Republic, 16-cv-1550-RC-RMM (D.D.C.). Plaintiffs are represented in that action by separate
  counsel.
         On March 25, 2019, while the plaintiffs’ motion for default judgment against BSPLC was
  pending before Judge Glasser, the D.C. court entered a decision finding Syria (which also provides
  material support to Hezbollah) liable under the FSIA for the plaintiffs’ injuries. Lelchook, 16-cv-
  1550, at DE 25. On April 8, 2019, the D.C. court directed the plaintiffs to submit written damages
  evidence by July 15, 2019, and stated that: “Upon reviewing Plaintiffs’ submissions, the Court
  may schedule a hearing as necessary.” Id., Minute Order, 4/8/2019.
        Thus, the D.C. district court is already poised to determine the quantum of plaintiffs’
  damages in the context of their FSIA action against Syria.
          Plaintiffs respectfully request to stay the damages determination in this case pending the
  determination of their damages in the FSIA action. The evidence of plaintiffs’ damages in both
  cases is identical, and if the D.C. court orders a live damages hearing the transcript of the testimony
  could be presented to this Court. Moreover, though this action against BSPLC is brought under
  the Antiterrorism Act, 18 U.S.C. § 2333, while plaintiffs’ action against Syria is brought under the
Case 1:16-cv-07078-ILG-RLM Document 157 Filed 07/02/19 Page 2 of 2 PageID #: 2643

    THE BERKMAN LAW OFFICE, LLC                                       July 2, 2019
                                                                      Page 2 of 2


  terrorism exception to the FSIA, courts hearing terrorism cases commonly consider and apply
  damages findings from ATA cases in FSIA cases, and vice versa. See e.g. Stansell v. Revolutionary
  Armed Forces of Colombia (FARC), 2010 WL 11507790 (M.D. Fla. June 14, 2010) (using awards
  in prior FSIA and ATA cases interchangeably as guidance for determining award in ATA case);
  Ungar v. Palestinian Authority, 304 F. Supp. 2d 232, 267-77 (D.R.I. 2004) (same).
          Further, it would be a waste of judicial resources, and an unnecessary and painful burden
  on the plaintiffs, to have their damages determined twice, by two different federal courts. Cf. Rubin
  v. Hamas, 2004 WL 2216489, at *3 (D.D.C. Sept. 27, 2004) (“The plaintiffs indicate that any
  evidence that they would present in the instant [ATA] case would be identical to the evidence
  presented in [their FSIA case against Iran] and that a second hearing ‘would be a massive waste
  of judicial resources, and would needlessly force the plaintiffs to relive and reiterate the
  emotionally excruciating testimony previously given by them.’ The court agrees. Accordingly, the
  court uses its previous findings of fact from [the FSIA case] to calculate appropriate damages.”).
           Accordingly, plaintiffs respectfully request that the Court stay the damages determination
  in this action pending the D.C. court’s damages ruling. Following that ruling, plaintiffs anticipate
  submitting the damages evidence and findings from the D.C. action for Your Honor’s
  consideration in this action.
         We thank you for your consideration.


                                                        Respectfully yours,


                                                        Robert J. Tolchin



  Cc:    BY FIRST CLASS MAIL AND EMAIL
         Bank Saderat, PLC
         5 Lothbury London,
         UK, EC2R 7HD
         borhani@saderat-plc.com.
